          Case 2:20-cv-00015-BMM Document 69 Filed 04/27/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              BUTTE DIVISION


STATE FARM MUTUAL                               Case No. CV-20-15 -BU-BMM
AUTOMOBILE INSURANCE
COMPANY,                                       JUDGMENT IN A CIVIL CASE

                      Plaintiff,

  vs.

TRIPLE L. INC. ET AL.,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED: State Farm's Motion for Summary
  Judgment is GRANTED. Triple L's Motion for Summary Judgment is DENIED.
  The Clerk shall enter judgment in favor of State Farm Mutual Automobile
  Insurance Company.

        Dated this 27th day of April, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ M. Stewart
                                   M. Stewart, Deputy Clerk
